UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             ϱͬϲͬϮϬϮϭ
Willet Davidson,

                                   Plaintiff,
                                                                1:20-cv-09500 (LGS) (SDA)
                 -against-
                                                                ORDER
Department of Corrections et al.,

                                   Defendants.


STEWART D. AARON, United States Magistrate Judge:

         Following a telephone conference with the parties, it is hereby Ordered as follows:

         1. Today, Defendants shall mail to Plaintiff a copy of the endorsed letter filed at ECF No.

            22, along with a copy of this Order.

         2. No later than June 14, 2021, Plaintiff shall file his reply in support of his motion filed

            at ECF No. 13.

         3. No later than June 3, 2021, Defendants shall file their anticipated motion to dismiss.

            Plaintiff shall file his opposition no later than July 12, 2021 and Defendants shall file

            their reply, if any, no later than July 26, 2021.

SO ORDERED.

Dated:          New York, New York
                May 6, 2021

                                                       ______________________________
                                                       STEWART D. AARON
                                                       United States Magistrate Judge
